Citation Nr: 0503025	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for heart disease as 
secondary to the service-connected disability of laceration 
of the dorsum of the left third proximal interphalangeal 
joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the RO in 
Detroit, Michigan, which denied service connection for 
gastroesophageal reflux disease and heart disease as 
secondary to the service-connected disability of laceration 
of the dorsum of the left third proximal interphalangeal 
joint.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.

2.  Gastroesophageal reflux disease is not of service origin 
or attributable to any incident of service.

3.  There is no medical evidence of a nexus between the 
veteran's service-connected laceration of the dorsum of the 
left third proximal interphalangeal joint and heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
gastroesophageal reflux disease are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).
2.  Heart disease is not proximately due to or the result of 
the veteran's service-connected laceration of the dorsum of 
the left third proximal interphalangeal joint.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 2000 Statement of the Case and June 2001 and October 
2004 Supplemental Statements of the Case, and July 2000,
March 2001, April 2003 and March 2004 correspondence from the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims 
on appeal.

In particular, the Board notes evidence development letters 
dated in March 2001, April 2003 and March 2004, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claims.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran on the matter of the claims for service 
connection for gastroesophageal reflux disease or heart 
disease.  As indicated below, the RO has obtained and 
associated with the claims file the veteran's service medical 
records, VA treatment records and private treatment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Moreover, for reasons expressed below, VA is not required to 
arrange for the veteran to undergo examination in connection 
with the claims for service connection for gastroesophageal 
reflux disease or heart disease.
 
II.  Factual Background

Service medical records show that on medical examination 
performed for enlistment purposes in March 1962, the 
veteran's chest, heart, vascular system, abdomen and viscera 
were all clinically evaluated as normal.  In a report of 
medical history completed in conjunction with the enlistment 
examination in March 1962, he denied a history of pain or 
pressure in his chest, palpitation or pounding heart or 
stomach trouble.  An October 1962 treatment note revealed 
complaints of chest pain.  The diagnosis was psychogenic 
pain.  A treatment note dated April 1963, shows the veteran 
presented with complaints of an upset stomach.  The 
impression was peptic ulcer disease.  In a June 1963 
treatment note, he again complained of stomach pains 
manifested by vomiting.  The diagnosis was duodenal ulcer; 
however, a few days later, an upper gastrointestinal (UGI) 
series was performed and was normal.  An August 1963 sick 
call treatment record, reflects a pertinent diagnosis of 
gastric hyperacidity.  In a June 1966 report of medical 
examination, performed for release from active duty, the 
veteran's chest, heart, vascular system, abdomen and viscera 
were all clinically evaluated as normal.  

An April 1976 VA outpatient treatment note reported a history 
of chest pain.  No diagnosis pertaining to heart disease was 
noted.

During an August 1976 VA examination, physical examination of 
the veteran's cardiovascular system was essentially normal.  
An X-ray study of the chest was essentially negative.  No 
diagnosis pertaining to a stomach disorder or heart disease 
were noted.

During a February 1986 VA examination, the veteran complained 
of chest pain surrounding the heart area.  Again, no 
diagnosis pertaining to a stomach disorder or heart disease 
were noted.

An August 1986 VA medical examination was likewise silent for 
pertinent pathology.

Private outpatient treatment records, dated April 1995 to 
August 1995, reflect treatment for a variety of conditions, 
including chest and stomach pain.  In a June 1995 treatment 
note, the veteran reported a history of three myocardial 
infarctions as well as an irritated stomach while in the 
service.  Pertinent diagnoses included previous antero septal 
myocardial infarction, which appeared to be stable, abdominal 
pain with symptoms of indigestion and heart burn, rule out 
peptic ulcer disease vs. esophagitis vs. other unidentified 
process such as cholecystitis or cholelithiasis.  An 
electrocardiogram (EKG) disclosed indication of anterior 
septal myocardial infarction.  In August 1995, the veteran 
was diagnosed with probable coronary artery disease and 
episodes of chest pain and unusual symptoms which may be a 
combination of cardiac and anxiety. 

In July 1995 the veteran underwent a private esophagram and 
UGI testing.  Both tests were normal.

A private X-ray study of the veteran's chest, performed in 
August 1995, revealed mild discoid atelextatic changes in the 
right mid lung zone.  No acute type infiltrates were noted.  
A private single photon emission-computed tomography (SPECT) 
scan of the veteran's myocardium was taken in August 1995.  
The diagnostic impression noted a small area if ischemia in 
the distribution of the inferior septum.  The SPECT images of 
the myocardium were otherwise unremarkable.  A private August 
1995 echocardiogram demonstrated mild concentric left 
ventricular hypertrophy with evidence of diastolic 
dysfunction.  Additional private medical records reflect 
ongoing cardiovascular complaints. 

A private X-ray study of the veteran's chest, performed in 
June 1997 was negative for pertinent pathology.  

Private outpatient treatment records dated June 1997 to March 
2000 reflect continuing complaints for a variety of 
disorders.  In a December 1999 treatment note, the veteran 
reported occasional difficulty gasping for air and denied 
complaints of chest pressure, pain, shortness of breath, or 
diaphoresis.

In January 1999, the veteran underwent private esophagram and 
UGI testing.  The diagnostic impression showed an 
unremarkable double contrasted examination of the esophagus 
and upper gastrointestinal tract.  There was no evidence of 
gastroesophageal reflux.
  
VA outpatient treatment notes dated January 2001 to November 
2002 reflect treatment for a variety of conditions.  In an 
April 2001 treatment note the veteran reported a history of 
congestive heart failure, cardiomegaly, elevated cholesterol 
and hypertension.  He denied complaints of chest pains.  The 
pertinent diagnostic impressions were stable congestive heart 
failure, history of myocardial infarction, elevated 
cholesterol and hypertension.  In March 2002, the veteran 
presented for a follow-up visit.  He reiterated his previous 
medical history.  The diagnostic assessment was angina, 
history of myocardial infarction, congestive heart failure, 
and stable hypertension.

During the veteran's October 2002 travel Board hearing, he 
testified that his stomach disorder began when he entered the 
service in 1962.  He indicated that throughout his period of 
active duty his stomach disorder continued to worsen and he 
was eventually diagnosed with hyperacidity.  After his 
discharge from service he sought private treatment for his 
stomach disorder and eventually sought treatment at the VA 
medical center in Saginaw.  Regarding his heart disorder, the 
veteran indicated that while he was stationed aboard a ship, 
he was a butcher and he injured his finger while cutting 
meat.  He eventually was diagnosed with blood poisoning which 
he felt stemmed from the injury he sustained to his finger.  
He felt that his blood poisoning caused his present heart 
disease.  

In August 2003, the Board remanded the veteran's claims to 
the RO for further evidentiary development, to include 
obtaining the VA records described above.

III. Analysis
A. Gastroesophageal Reflux Disease

The veteran contends that his gastroesophageal reflux disease 
is the result of his active military.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for gastroesophageal reflux 
disease.

The Board notes that the veteran's service medical records 
contain evidence of a stomach disorder, culminating in an 
impression of peptic ulcer disease (April 1963), duodenal 
ulcer (June 1963) refuted by a gastrointestinal series which 
was normal (June 1963), and gastric hyperacidity (August 
1963).  

Notwithstanding the in-service findings noted above, there is 
no medical evidence whatsoever to suggest that the 
gastroesophageal reflux disease was present in, or the result 
of injury in, service.  Post-service, the first objective 
medical evidence that the veteran suffered from 
gastroesophageal reflux disease was in June 1995, about 29 
years after service.  Significantly, no medical professional 
has provided competent medical evidence linking the veteran's 
gastroesophageal reflux disease to any aspect of his active 
service, and the veteran has not alluded to the existence of 
any such opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from gastroesophageal 
reflux disease as a result of military service.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for gastroesophageal reflux disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the claim, 
that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) ; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Heart Disease as Secondary to the Service-Connected 
Disability 
of Laceration of the Dorsum of the Left Third Proximal 
Interphalangeal Joint

The veteran contends that his heart disease claimed as 
secondary to his service-connected laceration of the dorsum 
of the left third proximal interphalangeal joint is the 
result of his active military.  

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
heart disease either on a direct basis or as secondary to 
service-connected laceration of the dorsum of the left third 
proximal interphalangeal joint is not warranted.

The Board notes that the veteran's service medical records 
are negative for treatment or diagnosis of heart disease.

Post-service medical records are negative for a diagnosis of 
heart disease until June 1995, approximately 29 years after 
service.  Significantly, no medical professional has provided 
competent medical evidence linking the veteran's heart 
disease to any aspect of his active service or to his 
service-connected laceration of the dorsum of the left third 
proximal interphalangeal joint, and the veteran has not 
alluded to the existence of any such opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from heart disease, 
claimed as secondary to his service-connected laceration of 
the dorsum of the left third proximal interphalangeal joint.  
However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain, 11 Vet. App. 
at 112; Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for heart disease, claimed as secondary to his service-
connected laceration of the dorsum of the left third proximal 
interphalangeal joint must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.

ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for heart disease as 
secondary to the service-connected disability of laceration 
of the dorsum of the left third proximal interphalangeal 
joint is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


